IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


               ALONZO C. WILLIAMS v. STATE OF TENNESSEE

                Direct Appeal from the Circuit Court for Lauderdale County
                              No. 5782 Joe H. Walker, Judge



                  No. W2003-02702-CCA-R3-HC - Filed December 16, 2004




The Petitioner, Alonzo C. Williams, appeals the trial court's denial of his petition for habeas
corpus relief. The State has filed a motion requesting that this Court affirm the trial court's denial
of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. Because Petitioner has
failed to allege a ground for relief which would render the judgment void, we grant the State's
motion and affirm the judgment of the lower court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

DAVID G. HAYES, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS AND
ALAN E. GLENN , JJ. joined.

Alonzo C. Williams, pro se.

Paul G. Summers, Attorney General & Reporter; Renee W. Turner, Assistant Attorney General,
for the appellee, the State of Tennessee.



                                  MEMORANDUM OPINION


       In 1983, Petitioner Alonzo C. Williams was convicted of two counts of third degree
burglary. See Alonzo C. Williams v. State, No. 03C01-9806-CR-00203, 1999 WL 595419, at *1
(Tenn. Crim. App., at Knoxville, Aug. 10, 1999), perm. to appeal denied, (Tenn. Dec. 27, 1999).
Because the Petitioner had several prior felony convictions, the Petitioner was found to be an


                                                  1
habitual criminal and his sentences were enhanced to life terms. Id. The Petitioner’s convictions
and life sentences were affirmed on direct appeal. See State v. Alonzo Clinton Williams, 1984
Tenn. Crim. App. Lexis 2663 (Tenn. Crim. App., at Knoxville, Nov, 20, 1984). Subsequently,
Petitioner unsuccessfully sought post-conviction relief. See Alonzo C. Williams v. State, No.
03C01-9806-CR-00203, 1999 WL 595419, at *1; Alonzo Clinton Williams, No. 1283, 1990 WL
16875, at * 1 (Tenn. Crim. App., at Knoxville, Feb. 27, 1990); Alonzo Williams v. State, No.
1100, 1987 WL 7319, at * 1 (Tenn. Crim. App., at Knoxville, Mar. 4, 1987), perm. to appeal
denied, (Tenn. May 11, 1987). Petitioner is currently confined at West Tennessee State
Penitentiary in Henning, Tennessee.

        On October 23, 2003, Petitioner filed a petition for writ of habeas corpus alleging that his
judgments of conviction were void. Specifically, he alleged that the convictions elevating him to
habitual criminal status, i.e., the 1974 Knox County conviction for simple robbery, the 1981
Davidson County conviction for escape from a penitentiary, and the 1964 South Carolina
conviction for housebreaking were void. On October 29, 2003, the trial court denied relief,
finding that (1) the Petitioner failed to attach a copy of the judgments to the petition , (2) the
Petitioner’s life sentences have not expired, (3) the trial court had jurisdiction to sentence the
Petitioner to life, and (4) if the petition were considered a petition for post-conviction relief, the
court was without jurisdiction and previous petitions for post-conviction relief had already been
denied.

         Petitioner timely filed a notice of appeal document. The State filed a motion requesting
that this Court affirm the lower court’s denial of habeas corpus relief pursuant to Rule 20, Rules
of the Court of Criminal Appeals. In its motion, the State asserts that the trial court did not err in
summarily dismissing the petition. We agree. The Petitioner’s petition for habeas corpus relief
fails for three reasons.

        First, the procedural requirements for habeas corpus relief are mandatory and must be
scrupulously followed. Archer v. State, 851 S.W.2d 157, 165 (Tenn. 1993). The Petitioner has
failed to attach either the copies of the judgments of conviction or the indictments to his petition.
See Tenn. Code Ann. § 29-21- 107(b)(2). An application for the issuance of habeas corpus may
be summarily dismissed for failure to attach the judgment forms. Id.; see also State ex rel. Wood
v. Johnson, 393 S.W.2d 135, 136 (Tenn. 1965).


        Next, habeas corpus relief is available in this state only when it appears on the face of the
judgment or the record that the trial court was without jurisdiction to convict or sentence the
defendant or that the sentence of imprisonment has otherwise expired. Archer, 851 S.W.2d 164;
Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). Unlike the post-conviction petition, the purpose
of the habeas corpus petition is to contest a void, not merely a voidable, judgment. State ex rel.
Newsome v. Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189 (1968). A petitioner cannot
collaterally attack a facially valid conviction in a habeas corpus proceeding. Potts v. State, 833
S.W.2d 60, 62 (Tenn. 1992); State ex rel. Holbrook v. Bomar, 211 Tenn. 243, 364 S.W.2d 887,

                                                  2
888 (1963). The Petitioner’s sentence has not expired. Additionally, the convicting court had
jurisdiction to convict or sentence the petitioner. The Petitioner has not alleged that his
convictions are void, rather he attacks the validity of the convictions used to enhance his present
sentences. Petitioner has failed to include these judgments as part of the record in this appeal. In
State v. McClintock, 732 S.W.2d 268, 271-72 (Tenn. 1987), our supreme court stated that "unless
invalid on its face, a prior judgment of conviction in a court with personal and subject matter
jurisdiction cannot be collaterally attacked in a subsequent proceeding in which the challenged
conviction is used to enhance punishment."


        Finally, the trial court properly determined that the petition could not procedurally be
treated as a petition for post-conviction relief. The petition filed in 2003 is clearly barred by the
statute of limitations and the petition does not seek to reopen a previous post-conviction petition.
See Tenn. Code Ann. § 40-30-102(a), -102(b)(3).


        The Petitioner has not established that he is entitled to habeas corpus relief. He has
alleged neither a facially invalid judgment nor an expired sentence. Accordingly, it is ordered
that the State’s motion is granted. The judgment of the trial court is affirmed in accordance with
Rule 20, Rules of the Court of Criminal Appeals.




                                                      ___________________________________
                                                      DAVID G. HAYES, JUDGE




                                                  3